[Cite as Burlingame v. Estate of Burlingame, 134 Ohio St. 3d 490, 2012-Ohio-5698.]




   BURLINGAME, APPELLEE, v. ESTATE OF BURLINGAME ET AL., APPELLEES;
                            COOMBS ET AL., APPELLANTS.
       [Cite as Burlingame v. Estate of Burlingame, 134 Ohio St. 3d 490,
                                   2012-Ohio-5698.]
 Court of appeals’ judgment reversed on the authority of Anderson v. Massillon.
  (No. 2011-0742—Submitted December 4, 2012—Decided December 6, 2012.
                APPEAL from the Court of Appeals for Stark County,
                        No. 2010-CA-00124, 2011-Ohio-1325.
                                 __________________
        {¶ 1} Sua sponte, the judgment of the court of appeals is reversed on the
authority of Anderson v. Massillon, 134 Ohio St. 3d 380, 2012-Ohio-5711, 983
N.E.2d 266, and the cause is remanded to the court of appeals for further
proceedings consistent with this court’s opinion in Anderson v. Massillon.
        O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
        PFEIFER, J., dissents and would affirm the judgment of the court of
appeals.
                                 __________________
        Elizabeth Burick, for appellee Grace Burlingame.
        Buckingham, Doolittle & Burroughs, L.L.P., and Orville R. Reed III; and
Thomas J. Lombardi, for appellee Eva Finley, Administrator of the Estate of Dale
Burlingame.
        Kevin R. L’Hommedieu, Canton Chief Counsel, and Kristen Bates
Aylward, Assistant Law Director, for appellants city of Canton and James R.
Coombs.
                            SUPREME COURT OF OHIO




       Schottenstein Zox & Dunn Co., L.P.A., Stephen L. Byron, Rebecca K.
Schaltenbrand, and Stephen J. Smith; and Ohio Municipal League and John
Gotherman, urging reversal for amicus curiae Ohio Municipal League.
       Landskroner, Grieco & Merriman, L.L.C., and Drew Legando, urging
affirmance for amicus curiae Ohio Association for Justice.
       Murray & Murray Co., L.P.A., and John T. Murray, urging affirmance for
amici curiae John Huffman and Olivia Duty.
                               ______________________




                                        2